DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 6/2/2021. Claims 1, 3, 6, 13, 14, 19-21, 25, 41, 43, 47, 57, 58, 61-66, 76, 77, 79 and 83 are pending. Claims 57, 58, 61-66, 76, 77 and 79 are withdrawn from consideration being directed to a non-elected invention. Claim 83 was amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 was filed before close of prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims   1, 3, 6, 13, 14, 19, 41, 43 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JPH11196774, machine translation available in the record).
Regarding claims 1,3,6,19,43 and 83,  Sato discloses a dietary composition for ruminants, the composition comprising 90% free saturated fatty acid by weight [0012] that is palmitic acid [0016] [0024] and at least one feed ingredient that is a carbohydrate or protein (rice bran which is a cellulosic material; sake lees inherently comprising 
Sato particularly discloses advantages of fatty acids that are not fatty acid salts in particular for taste considerations and the redundancy of metal ions in the use of fatty acids as supplement in feed compositions [0005]-[0007]. Metal salts, considered to meet the limitation of “mineral salts” and therefore “mineral supplement” as claimed,   used in a small amount in the invention are non-fatty acid water-soluble metal salts such as  sodium salts, potassium salts, calcium salts, magnesium salts and the like, and non-limiting specific examples include calcium hydroxide, calcium carbonate, potassium chloride [0015], that are instantly claimed. The dietary composition as above is mixed with biologically active feed ingredients including protein ingredients at a level of 10-15 parts per 100 parts of the mixture comprising fatty acids.  This corresponds to an amount of 50 -70 parts of fatty acids per 115 parts of feed ingredients and fatty acids, corresponding to 43-60% fatty acids which overlaps  the claimed 30% to about 50% by weight of fatty acids, and other feed ingredients at about 40-57%% which overlaps  the claimed range of 50%to 70%.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 13, Sato discloses a composition of palmitic, stearic and oleic acid, which is therefore substantially free from trans-fatty acids.
Regarding   claim 14, Sato discloses a composition as claimed, but does not specifically disclose 95% saturated fatty acid in the mix of fatty acids.  However, Sato discloses advantages of saturated fatty acids as energy source in ruminant feed, and having preferably about 81-90% saturated fatty acid [0012], 90% is close to the claimed 95% level. Applicant has not demonstrated any specific advantages of the “at least 95%” as compared to 90% saturated fatty acid.
Regarding claim 41, it is   considered   that “rice meal” includes “rice bran” in meal form as a protein source, and is therefore disclosed in Sato.
Claims 20,21,25, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, in view of Backlund  (US 3,895,117).
Regarding claims 20, 21 and 25, Sato   does not specifically disclose an emulsifier in the dietary composition.  Backlund   however, discloses a non-ionic emulsifier in combination with a fatty acid component wherein the concentration of the emulsifier is in an amount of 0.1-0.5% of the content of fatty acid component (column 2 lines 35-42), which overlaps the recited range in claim 25. In particular, Backlund discloses that pre-blending an emulsifier with a fatty acid component helps to disperse the fatty acid component in an aqueous phase.    As both Sato and Backlund are directed to fatty acid components combined with feed ingredients, it would have been obvious to one of ordinary skill in the art to add an emulsifier to a dietary composition in Sato, in order to enable dispersion of the fatty acid component, with a reasonable expectation of success.  
Regarding claim 47,   a   known alternative physical form of a fatty acid such as a liposome is not considered to make a patentable distinction from the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 6, 13, 14, 19-21, 25,41,43,47,83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 9,11, 23,25, 30,31,34-36,49,57 of copending Application No. 15/029,219,.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the  ‘219 application claim dietary compositions of comprising saturated fatty acid and a protein that are formulated as a feed for ruminants to effect increase in milk yield or milk fat content. It is not known from instant claim 1 as to whether “formulated as a ruminant feed” is directed to a solid, liquid or paste feed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim amendments render the previous rejection of claim 83 under 35 USC 12(b) moot. 
Regarding the rejections under 35 USC 103, applicant’s arguments have been considered, but are not persuasive.
The office action only stated that according to the disclosure, a mineral supplement may be added [0036], however the disclosure does not provide a content range for such supplements.  It is therefore considered that mineral supplements in amounts generally applied in animal feed compositions are added.  
Therefore, the exemplary composition Example 4 pointed out by the applicant is not limiting. It has been previously held that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 
Furthermore, Sato discloses the amounts of mineral components needed to produce granulates of a desired hardness. It is considered that one of ordinary skill in the art would suitably modify levels of minerals and other excipients to obtain a desired texture in a solid product, as mineral content is identified as a result effective variable in Sato for this purpose. Applicant has not specifically disclosed consistency or hardness levels for the products of the invention. Sato discloses an exemplary mineral salt content of 5-10% to facilitate granulation in making a composition having 50-80% free fatty acids by weight. Regarding the claimed limitation of a level of “not more than 1% of the dietary composition”, according to the exemplary embodiment (Example 4) on which the limitation is based, the method of making the composition does not essentially form granules, the salt is limited to sodium bicarbonate, and the amount of fatty acid is 40%, which is below the above mentioned range. The method   discloses mixing the components to achieve a blended composition.  The criticality of the claimed “not more than 1% of the dietary composition” in view of the claimed solid formulation types and mineral salts has therefore not been established.  
The method discloses “[T]he ingredients described above are mixed by placing the water in a container and adding the remaining ingredients substantially simultaneously. The mixture may be stirred to ensure the ingredients are well-blended”. 
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793